                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     GLASS EGG DIGITAL MEDIA,                            Case No. 17-cv-04165-MMC (RMI)
                                   9                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                  10             v.
                                                                                             Re: Dkt. Nos. 165, 168, 171, 172, 176
                                  11     GAMELOFT, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the court is a jointly filed discovery letter brief (dkt. 165), as well as

                                  15   several related supplemental filings (dkts. 171, 172, 176), presenting a discovery dispute that is

                                  16   essentially Plaintiff’s motion to compel certain discovery. Also pending before the court is another

                                  17   jointly filed discovery letter brief (dkt. 168) that is essentially a motion by Defendant Gameloft,

                                  18   Inc. (“GLI”) and Defendant Gameloft SE (“GLSE”) to quash subpoenas sent by Plaintiff to third

                                  19   parties. For the reasons stated below, Plaintiff’s motion to compel discovery is granted in part and

                                  20   denied in part; and, as discussed below, the motion by GLI and GLSE to quash or limit Plaintiff’s

                                  21   third party subpoenas is deferred.

                                  22                                           INTRODUCTION

                                  23          Plaintiff, Glass Egg Digital Media, is currently embroiled in a discovery dispute with

                                  24   Defendant Gameloft SE (“GLSE”) regarding the scope of permissible jurisdictional discovery

                                  25   under Judge Chesney’s Order of February 12, 2018 (“Order”) (dkt. 94). On February 9, 2018,

                                  26   Judge Chesney held a hearing (dkt. 98) on GLSE’s motion to dismiss for lack of personal

                                  27   jurisdiction. Following the hearing, Judge Chesney entered an order that deferred ruling on

                                  28   GLSE’s request for dismissal pending a period of jurisdictional discovery relating to the
                                   1   establishment of “specific jurisdiction over Gameloft SE based on Gameloft SE’s own contacts

                                   2   with California.” Order (dkt. 94) at 1. The Court granted Plaintiff leave to conduct discovery

                                   3   “pertaining to (a) the size of Gameloft SE’s business in California and (b) the identity of the

                                   4   Gameloft entity / entities that operate(s) the website accessible to website users within California.”

                                   5   Id. at 2. Since then, Plaintiff and GLSE have disagreed about the meaning of the word “size” and

                                   6   both parties contend that Judge Chesney’s comments at the February 9, 2018, hearing bear out

                                   7   their respective interpretations of the word. GLSE contends that in the present context, “size” can

                                   8   only refer to the sales that gave rise to Plaintiff’s copyright infringement claim; on the other hand,

                                   9   Plaintiff essentially contends that “size” encompasses all details relating to the extent and

                                  10   commercial value of all facets of the market, including the viewer base, commercial partners,

                                  11   promotional efforts, and so on.

                                  12           The hearing of February 8, 2018, began with the Court noting that to survive GLSE’s
Northern District of California
 United States District Court




                                  13   motion to dismiss under the present circumstances, Plaintiff would need to show that GLSE

                                  14   “purposefully directed their activities toward California . . . [and] that the infringement claim

                                  15   arises out of or relates to those activities.” See Hearing Transcript (“Tr.”) (dkt. 172-1) at 10.

                                  16   When counsel for GLSE reiterated that for specific jurisdiction, Plaintiff’s claim has to arise from

                                  17   the activity that is directed to the state, the Court responded that “the idea here is that there’s two

                                  18   references to California law on the website . . . no reference to any other state.” Id. at 15. Thus,

                                  19   summarizing Plaintiff’s position, the Court noted that “if you’ve got a website that’s directed at

                                  20   the forum, even though part of it isn’t the infringing part, to the extent that the infringing part is

                                  21   part of that overall directedness, then that’s enough.” Id. at 20. As far as establishing a scope for

                                  22   the jurisdictional discovery that Plaintiff had requested, the Court noted that “I think Mr. Do

                                  23   (Plaintiff’s counsel) is right that you don’t have to look at it just with blinders on . . . [s]o there’s

                                  24   some flexibility here as to - - looking at contacts . . . [b]ut they have to have something to do with

                                  25   what’s going on in the case . . .” Id. at 23. Formulating the parameters of discovery, the Court

                                  26   added that “I may find it appropriate . . . to give the plaintiff some limited discovery on some of

                                  27   these points, including the sales, perhaps, here in California . . . [a]nd then there’s this question

                                  28   about who runs which website.” Id. at 24.
                                                                                            2
                                   1          Having accepted Plaintiff’s position, over GLSE’s objection, that discovery did not have to

                                   2   be conducted “with blinders on,” the Court noted that Plaintiff wished for discovery to be as broad

                                   3   as possible, repeatedly urging that broad discovery was essentially required by Mavrix v. Brand

                                   4   Techs., Inc., 647 F.3d 1218 (9th Cir. 2010).1 As to the parameters of the discovery that would be

                                   5   allowed, Court stated that “[o]riginally I was thinking in terms of how much money are they really

                                   6   making out of the California market . . . how big a market is California.” Tr. (dkt. 172-1) at 42, 44.

                                   7   The Court then addressed counsel for Plaintiff and informed that jurisdictional discovery would be

                                   8   permitted as to, “[h]ow do you want to phrase? Is it the percentage of their sales? Or just the

                                   9   amount of sales here in California? Or how do you want to describe that sort of economic

                                  10   concept?” Id. at 45. Plaintiff’s counsel responded, “Your Honor, I would rely on Mavrix, the three

                                  11   factors the Ninth Circuit used to look and consider.” Id. at 51. Eventually, Plaintiff submitted that

                                  12   discovery should encompass GLSE’s entire “business model,” but the Court responded that
Northern District of California
 United States District Court




                                  13   “[b]usiness model is too mushy. What else have you got?” Id. at 51. Plaintiff then submitted a

                                  14   phrase that the Court found acceptable in capturing “the economic aspect,” noting that “[t]he size

                                  15   of their business in California is a pretty good phrase.” Id. at 52. Thereafter, on February 12, 2018,

                                  16   the Court issued a written order granting Plaintiff leave to conduct jurisdictional discovery

                                  17   “pertaining to (a) the size of Gameloft SE’s business in California and (b) the identity of the

                                  18   Gameloft entity/entities that operate(s) the website accessible to website users within California.”

                                  19   Order (dkt. 94) at 1-2.

                                  20
                                       1
                                  21     Plaintiff mentioned the case no fewer than seven times before the Court finally noted that
                                       “[y]ou’re back on your same favorite case,” and then Plaintiff mentioned it another two times. See
                                  22   Tr. (dkt. 172-1) at 19, 20, 21, 22, 32, 33, 34, 35, 51). For the purpose establishing the scope of
                                       jurisdictional discovery, a matter committed to the discretion of the district court, see Boschetto v.
                                  23   Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008), Mavrix does not appear particularly informative.
                                       There, a district court had denied Mavrix’s request for leave to conduct jurisdictional discovery,
                                  24   and had granted the motion to dismiss for lack of personal jurisdiction. Mavrix, 647 F.3d at 1223.
                                       While discovery was not an issue in that case, the appellate court applied the “effects test” from
                                  25   Calder v. Jones, 465 U.S. 783 (1984), and determined that the dismissal was error because Mavrix
                                       had already presented a prima face case of purposeful direction by Brand that was sufficient to
                                  26   survive a motion to dismiss for lack of personal jurisdiction. Mavrix, 647 F.3d at 1228, 1232. The
                                       case turned on the notion that although “[n]ot all material placed on the Internet is, solely by virtue
                                  27   of its universal accessibility, expressly aimed at every state in which it is accessed . . . [however]
                                       where, as here, a website with national viewership and scope appeals to, and profits from, an
                                  28   audience in a particular state, the site’s operators can be said to have ‘expressly aimed’ at that
                                       state.” Id. at 1231.
                                                                                           3
                                   1                                              DISCUSSION

                                   2   Plaintiff’s Motion to Compel

                                   3          In presenting the dispute through their initial Joint Discovery Letter (dkt. 165), Plaintiff

                                   4   and GLSE noted that while they agreed that their disputes about the “scope” of jurisdictional

                                   5   discovery were “important and complex,” they disagreed about which judge should resolve the

                                   6   dispute, and about who would be the moving party. Id. at 1. The essence of the instant discovery

                                   7   dispute between Plaintiff and GLSE can be stated as such: Plaintiff appears to have been

                                   8   proceeding as though Judge Chesney did not reject its argument that discovery at this stage should

                                   9   encompass GLSE’s entire “business model,” and GLSE appears to have been proceeding as

                                  10   though Judge Chesney did not reject its argument that jurisdictional discovery should be limited to

                                  11   California sales that gave rise to the infringement claims at the heart of the case. See Def.’s Resp.

                                  12   (dkt. 172) at 7; and, Pl.’s Br. (dkt. 171) at 4-19. In reviewing the previous filings, it was apparent
Northern District of California
 United States District Court




                                  13   that neither party had taken a reasonable interpretation of Judge Chesney’s discovery order, which

                                  14   is why it was imperative that Plaintiff and GLSE be made to submit briefing that identifies each

                                  15   and every contested discovery item, attended with each party’s justification for entitlement or

                                  16   refusal. See Orders (dkts. 169 & 173).

                                  17          The term at the heart of this dispute, “size,” when used in connection with the term

                                  18   “business,” has a common understanding. It is neither limited to sales revenue, as suggested by

                                  19   GLSE; nor is it as broad as to encompass specific characteristics of the entirety of a company’s

                                  20   operations, such as a “business model,” as suggested by Plaintiff. The common understanding of

                                  21   the term “business size” in a particular market (such as California) for various types of businesses

                                  22   could include, the amount of capital that has been invested (such as in the case of a lending or

                                  23   investment company), the value of the product (such as in the cases of ranchers and farmers), the

                                  24   number of employees or the company’s income are also frequently used measures, as are the

                                  25   number of buildings, facilities or other assets or equipment, as well as the amount of raw materials

                                  26   consumed, the volume of output, or, sometimes, the overall productive capacity of that business in

                                  27   that market (such as would be the case for refineries or power generation companies).

                                  28          Convoluted as the Parties have made it, resolving this dispute is straightforward because
                                                                                          4
                                   1   Judge Chensey’s order, in light of her statements at the hearing, was clear and straightforward.

                                   2   Prior to the issuance of her written order, Judge Chesney was urged by Plaintiff to allow

                                   3   jurisdictional discovery as to GLSE’s entire business model, and was urged by GLSE to limit

                                   4   jurisdictional discovery to California-generated revenue associated with the allegedly infringing

                                   5   products – both arguments were rejected. The Court told counsel for GLSE that discovery would

                                   6   not be conducted “with blinders on,” and, likewise, the Court informed counsel for Plaintiff that

                                   7   “business model is too mushy.” Instead, the Court elected to focus the jurisdictional inquiry on

                                   8   GLSE’s business size within the California market. Nevertheless, and without either party moving

                                   9   for clarification or reconsideration, Plaintiff and GLSE each thereafter proceeded as though their

                                  10   respective arguments had carried the day when that was not the case. If the Court wished to limit

                                  11   discovery to GLSE’s sales figures in California, the court would have done so, as there are

                                  12   narrower terms with which to describe revenue or income as opposed to size. Likewise, if the
Northern District of California
 United States District Court




                                  13   Court wished to allow expansive discovery into every facet of GLSE’s “business model” it would

                                  14   have done so. Accordingly, in light of the above, the court will address the disputed items

                                  15   individually. At the outset, the court will note that the Parties were ordered (dkt. 173) to file

                                  16   briefing containing three lists, the first of which would enumerate any disputed items that are

                                  17   moot, that were unable to be found, that do not exist, or that have been or will be produced. The

                                  18   parties complied and filed an acceptable letter brief containing the requisite numbered lists. See

                                  19   Joint Letter Br. (dkt. 176).

                                  20          As to the 49 requests (see id. at 3-11) contained in the first list, List Nos. (1) through (49),

                                  21   given that those items are moot, or were unable to be found, or do not exist, or have been admitted

                                  22   or denied, or have already been or will be produced, Plaintiff’s motion to compel is DENIED as to

                                  23   those items or requests. At this juncture it should be noted that, in producing the itemized list of

                                  24   contested discovery items attended with each party’s justification for entitlement or refusal,

                                  25   Plaintiff and GLSE have largely replicated, verbatim, hundreds of times, their same single-

                                  26   sentence explanations for nearly every contested item. GLSE’s much repeated explanation for

                                  27   nearly all of its refusals is as follows: “The February 12 Order, in the context of Judge Chesney’s

                                  28   hearing statements that specific jurisdiction must be based on contacts that are related to the
                                                                                          5
                                   1   copyright claim and her reference to the ‘size’ of business in terms of the economic aspects of

                                   2   revenue and profits, only permits discovery concerning GLSE’s sales in California attributable to

                                   3   purchases of the specific Asphalt games and digital car models in-game assets that form the basis

                                   4   of Plaintiff’s copyright violation claim.” See generally Id. at 54-155. Likewise, Plaintiff’s

                                   5   justification for its overbroad discovery demands that clearly fit the business model rubric, rather

                                   6   than business size, are invariably phrased as “partly” establishing size, or, when asking for

                                   7   information pertaining to Defendants’ website’s business model, Plaintiff repeatedly states that the

                                   8   request “tends to identify who operates the website.” See id. In any event, based on the above-

                                   9   described, commonly accepted understanding of the phrase, “size of business,” as used in the

                                  10   Court’s order permitting jurisdictional discovery, the undersigned rules as follows.

                                  11   Requests for Admission

                                  12          Initially, there are 208 requests for admission at issue, List Nos. (1) through (208). Id. at
Northern District of California
 United States District Court




                                  13   53-81. The requests contained in List Nos. (1) through (3) (id. at 53-54) deal with corporate

                                  14   revenue in markets other than just California, accordingly, as to these requests, Plaintiff’s motion

                                  15   to compel is DENIED. The requests contained in List Nos. (4) through (8) (id. at 54-56) are all

                                  16   relevant to the size of GLSE’s business in California, as to these requests Plaintiff’s motion to

                                  17   compel is GRANTED. The requests contained in List Nos. (9) through (11), and (13) (id. at 56-

                                  18   57) appear to fall under the “business model” category that Plaintiff unsuccessfully solicited,

                                  19   rather than being relevant to the size of GLSE’s business in California, as to these requests

                                  20   Plaintiff’s motion to compel is DENIED. The requests contained in List Nos. (12), and (14)

                                  21   through (19) (id. at 58-59) are relevant to the size of GLSE’s business in California, as to these

                                  22   requests Plaintiff’s motion to compel is GRANTED. The requests contained in List Nos. (20)

                                  23   through (66) (id. at 60-61) do not appear relevant to determining the size of GLSE’s business in

                                  24   California; as to these requests Plaintiff’s motion to compel is DENIED. The requests contained

                                  25   in List Nos. (67) through (76) (id. at 61-70) all appear relevant to a determination of the size of

                                  26   GLSE’s business in California, as to these requests Plaintiff’s motion to compel is GRANTED.

                                  27   The requests contained in List Nos. (77) and (78) (id. at 70-71) once again fall into the rejected

                                  28   “business model” category rather than being relevant to the size of GLSE’s business in California,
                                                                                         6
                                   1   as to these items Plaintiff’s motion to compel is DENIED. The requests contained in List Nos.

                                   2   (79) through (180) (id at 71-78) all appear relevant to the size of GLSE’s business in California, as

                                   3   to these requests Plaintiff’s motion to compel is GRANTED. The requests contained in List Nos.

                                   4   (181) through (205) (id. at 78-80) simply ask GLSE to admit or deny whether or not a number of

                                   5   companies (advertisers) targeted players associated with California, however, these requests are

                                   6   not tailored sufficiently narrowly to be relevant (as currently phrased) to the size of GLSE’s

                                   7   business in California, as to these requests Plaintiff’s motion to compel is DENIED. The requests

                                   8   contained in List Nos. (206) through (222) appear relevant to the size of GLSE’s business in

                                   9   California, as to these requests Plaintiff’s motion to compel is GRANTED.

                                  10   Requests for Production

                                  11          The requests contained in List Nos. (223), (224), (226), and (229) through (236) (id. at 81-

                                  12   86) all seek documents that fall under the already rejected business model rubric and, further,
Northern District of California
 United States District Court




                                  13   these requests seek global information that is not limited to the California market; thus, as to these

                                  14   requests Plaintiff’s motion to compel is DENIED. The requests contained in List Nos. (225),

                                  15   (227), (228), (239), (241), (243), and (244) (id. at 82-83, 87, 88) are relevant to GLSE’s business

                                  16   size in California, as to these requests Plaintiff’s motion to compel is GRANTED. The requests

                                  17   contained in List Nos. (237), (238), (240), (242), and (245) through (266) (id. at 86-96) all fall

                                  18   under the business model rubric and are not relevant to the size of GLSE’s business in California,

                                  19   as to these requests Plaintiff’s motion to compel is DENIED. The requests contained in List Nos.

                                  20   (267) through (270), (276), (278), (343), and (344) (id. at 96-97, 99, 100, 103) all appear relevant

                                  21   to GLSE’s business size in California, as to these requests Plaintiff’s motion to compel is

                                  22   GRANTED. The requests contained in List Nos. (271) through (275), (277), (279) through (342),

                                  23   (345), and (346) (id. at 97-104) all reach beyond the scope of determining GLSE’s business size in

                                  24   California, and most of which fall under the business model rubric, as to these requests Plaintiff’s

                                  25   motion to compel is DENIED.

                                  26   Interrogatories and (30)(b)(6) Topics

                                  27          The requests contained in List Nos. (347), (349), (353), (355), (357), (359), (362), (367),

                                  28   (370), (373), (375), (376) through (380), and (383) through (385) (id. at 104-109, 113, 114-119)
                                                                                         7
                                   1   all appear relevant to GLSE’s business size in California, as to these requests Plaintiff’s motion to

                                   2   compel is GRANTED. The requests contained in List Nos. (348), (350) through (352), (354),

                                   3   (356), (358), (360), (361), (363) through (366), (368), (369), (371), (372), (374), (377), (381), and

                                   4   (382) (id. at 104-116, 118) either fall under the business model rubric, or are focused on GLSE’s

                                   5   global size rather than its business size in California, or are otherwise outside the scope of

                                   6   permitted jurisdictional discovery, as to these requests Plaintiff’s motion to compel is DENIED.

                                   7   Defendants’ Motion to Quash Third Party Subpoenas

                                   8          In early March of 2019, Plaintiff served subpoenas on eleven nonparties (including Tesla,

                                   9   Mattel, Netflix, and an attorney for GLI); Plaintiff also provided GLI and GLSE with notice of its

                                  10   intent to serve subpoenas on an additional six nonparties (including Coca-Cola, Ford Motor

                                  11   Company, and McDonald’s). Joint Letter Br. (dkt. 168) at 1. While the above described motion to

                                  12   compel was being briefed and resolved, the court issued an order staying compliance with
Northern District of California
 United States District Court




                                  13   Plaintiff’s subpoenas. Order (dkt. 169) at 2. The subpoenas appear to be broadly framed (e.g.,

                                  14   subpoena to Coca-Cola demands all documents sent to or received from Gameloft). See generally

                                  15   Joint Letter Br. (dkt. 176) at 119-154.

                                  16          GLI moves the court “to quash and/or limit the Subpoenas because they seek irrelevant

                                  17   information untethered to the subject matter of this suit, including confidential commercial

                                  18   information for which Glass Egg has not shown . . . any need, particularly at this stage of the

                                  19   case.” Joint Letter Br. (dkt. 168) at 2. “[B]ecause the Subpoenas seek information directly related

                                  20   to GLI’s confidential interests,” GLI argues that it has standing to make this motion. Id. While

                                  21   GLI’s portion of the jointly filed letter brief did not identify the objectionable portions of the

                                  22   subpoenas, GLI did note that, if necessary, it was “prepared to identify each request and

                                  23   demonstrate why such should be quashed.” Id. at 2 n.5. GLI further submits that the subpoenas, if

                                  24   not quashed, should be limited in scope to documents that are relevant to the allegations pleaded in

                                  25   the Fourth Amended Complaint and not within GLI’s possession or control, and to defer the

                                  26   deadline for nonparty objections or productions until after the Parties have engaged in discovery.

                                  27   Id. at 3. On the other hand, GLSE submits that the subpoenas are an end-run around the limits of

                                  28   jurisdictional discovery imposed by Judge Chesney, arguing that they should be quashed or
                                                                                          8
                                   1   limited “as discussed in this letter.” Id. at 4. Plaintiff submits that GLI and GLSE have failed to

                                   2   establish standing in order to move to quash the subpoenas because they have not shown why the

                                   3   existing stipulated protective order (dkt. 154) does not protect their interests, that this is not the

                                   4   proper court for motions to quash 11 out of the 15 subpoenas, and that the subpoenas are relevant,

                                   5   proportional, and necessary. Joint Letter Br. (dkt. 168) at 5-7.

                                   6           Federal Rule of Civil Procedure 45 governs motions to quash or modify a subpoena, and

                                   7   provides that a court must modify or quash a subpoena that, among other things, “fails to allow a

                                   8   reasonable time to comply,” “requires disclosure of privileged or other protected matter, if no

                                   9   exception or waiver applies,” or “subjects a person to undue burden.” Fed. R. Civ. P.

                                  10   45(c)(3)(A)(i), (iii), (iv). Generally speaking, a party to an action does not have standing to move

                                  11   to quash a subpoena served upon a nonparty unless the party claims a personal right or privilege

                                  12   with respect to the documents requested in the subpoena. See e.g., Nova Products, Inc. v. Kisma
Northern District of California
 United States District Court




                                  13   Video, Inc., 220 F.R.D. 238, 241 (S.D.N.Y. 2004) (no standing to quash third party subpoenas

                                  14   where moving party “included no evidence to show that [the information] was meant to be private

                                  15   or confidential in any manner”); see also Wells Fargo & Co. v. ABD Ins., No. C 12-03856-PJH

                                  16   (DMR), 2012 U.S. Dist. LEXIS 173365, at *5-6 (N.D. Cal. Dec. 6, 2012); Del Campo v. Mealing,

                                  17   No. C 01-21151 JW, 2011 U.S. Dist. LEXIS 158018, at *8 (N.D. Cal. Sep. 29, 2011); Coulter v.

                                  18   Murrell, No. 10-102-IEG (NLS), 2011 U.S. Dist. LEXIS 14922, 2011 WL 666894, at *2 (S.D.

                                  19   Cal. Feb. 14, 2011); Knoll, Inc. v. Moderno, Inc., No. 12-mc-80193-SI, 2012 U.S. Dist. LEXIS

                                  20   138497, 2012 WL 4466543, at *2 (N.D. Cal. Sept. 26, 2012) (“[A] party moving to quash a non-

                                  21   party subpoena has standing when the party has a personal right or privilege in the information

                                  22   sought to be disclosed.”); Chevron Corp. v. Donzinger, No. 12-mc-80237-CRB (NC), 2013 U.S.

                                  23   Dist. LEXIS 119622, 2013 WL 4536808, at *4 (N.D. Cal. Aug. 22, 2013) (same); Am.

                                  24   Broadcasting Cos. Inc. v. Aereo, Inc., No. 12-mc-80300-RMW (PSG), 2013 U.S. Dist. LEXIS

                                  25   51894, 2013 WL 1508894, at *2 (N.D. Cal. Apr. 10, 2013) (same); and, In re Ashworth, Inc.

                                  26   Securities Litig., No. 99-CV-121, 2002 U.S. Dist. LEXIS 27991, 2002 WL 33009225, at *2 (S.D.

                                  27   Cal. May 10, 2002) (standing could, for example, be based on a party’s “proprietary interest” in

                                  28   commercial information sought). Therefore, a party’s objection that a subpoena to a nonparty
                                                                                           9
                                   1   seeks irrelevant information, or that it would impose an undue burden, are not grounds on which

                                   2   that party can base standing to move to quash a subpoena when the nonparty has not objected. See

                                   3   Finley v. Pulcrano, No. C 08-0248 PVT, 2008 U.S. Dist. LEXIS 83821, 2008 WL 4500862, at *1

                                   4   (N.D. Cal. Oct. 6, 2008); see also Drummond Co. v. Collingsworth, No. 13-mc-80169-JST(JCS),

                                   5   2013 U.S. Dist. LEXIS 163971, at *51-52 (N.D. Cal. Nov. 18, 2013). However, a party may seek

                                   6   to protect these interests through a protective order pursuant to Rule 26(c) regarding a subpoena

                                   7   issued to a nonparty if it believes its own interest is jeopardized by the discovery sought from that

                                   8   nonparty. See Wells Fargo & Co., 2012 U.S. Dist. LEXIS at *5-6.

                                   9            In light of this, the court notes that GLSE and GLI have not identified the exact nature of

                                  10   their claims of personal right or privilege with respect to the documents requested by the

                                  11   subpoenas, or explained why those rights are not adequately protected under the existing

                                  12   protective order in this case. Accordingly, the Parties are ORDERED to meet and confer
Northern District of California
 United States District Court




                                  13   forthwith regarding Plaintiff’s third party subpoenas in a good faith effort to refine or resolve the

                                  14   issues. Thereafter, on or before Friday, June 28, 2019, the Parties are ORDERED to either file a

                                  15   notice stating that the subpoena issues have been resolved, or to file a joint letter brief clearly

                                  16   setting forth any remaining issues, and in which GLI and GLSE shall explain why they believe

                                  17   they have standing as to each subpoena, why the existing protective order (dkt. 154) is insufficient

                                  18   to protect their interests, and, to which subpoenas they object and on what grounds.

                                  19                                              CONCLUSION

                                  20            As stated above, Plaintiff’s motion to compel discovery (dkts. 165, 176) is GRANTED in

                                  21   part and DENIED in part. Defendants’ motion to quash subpoenas issued to nonparties (dkt. 168)

                                  22   is DEFERRED pending a meet and confer session by the Parties and further briefing as described

                                  23   above.

                                  24            IT IS SO ORDERED.

                                  25   Dated: June 17, 2019

                                  26
                                  27
                                                                                                      ROBERT M. ILLMAN
                                  28                                                                  United States Magistrate Judge
                                                                                          10
